          Case 2:20-cv-00732-GEKP Document 11 Filed 06/16/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PRINTFL Y CORPORATION d/b/a
RUSHORDERTEES.COM,                                            CIVIL ACTION
               Plaintiff

               v.

DEKEO INC. et al.,                                           No. 20-732
                       Defendants


                                      MEMORANDUM

 PRATTER,J.                                                                       JUNE   /6
                                                                                         --'
                                                                                               2020

        As part of a global settlement agreement between the parties, Plaintiff Printfly Corporation

moves to seal the record of this case, and no defendant opposes that motion. Printfly has failed to

meet the heavy burden that must be carried with such a motion even in the absence of opposition.

Thus, the Court denies the motion.

                                           BACKGROUND

       After Printfly filed an amended complaint alleging claims arising under the Lanham Act

and Pennsylvania common law in the Philadelphia Court of Common Pleas, Dekeo Inc. and

another defendant removed the action to this Court. Shortly thereafter, Defendants moved to

dismiss the amended complaint.

       Before Printfly's time to respond to the motion had expired, the parties reached a global

settlement agreement resolving the disputes at issue in this action as well as those in three other

disputes pending in Delaware, Singapore, and Canada. As part of the terms of the settlement, the

parties agreed to move to seal the pleadings in both the Philadelphia Court of Common Pleas and

this Court. Accordingly, Printfly has moved to seal the entire record of this case. Defendants have

a filed a succinct reply in support of Plaintiffs motion.


                                                  1
         Case 2:20-cv-00732-GEKP Document 11 Filed 06/16/20 Page 2 of 4



                                        LEGAL STANDARD

       There is a strong presumption of public access to judicial records. See In re Cendant Corp.,

260 F.3d 183, 194 (3d Cir.2001). A party seeking to overcome that presumption and "seal any

part of a judicial record bears the heavy burden of showing that 'the material is the kind of

information that courts will protect' and that 'disclosure will work a clearly defined and serious

injury to the party seeking closure."' Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994)

(quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984)). "A party who seeks

to seal an entire record faces an even heavier burden." Id.

       "In delineating the injury to be prevented, specificity is essential." In re Cendant Corp.,

260 F.3d at 194 (citing Publicker, 733 F.2d at 1071). "Broad allegations of harm, bereft of specific

examples or articulated reasoning, are insufficient." Id. "Careful factfinding and balancing of

competing interests is required before the strong presumption of openness can be overcome by the

secrecy interests of private litigants." Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d

157, 167 (3d Cir. 1993).

                                           DISCUSSION

       The parties here ask the Court to seal the record ostensibly in order to protect their privacy

interests, commercial standing, and professional reputation. They claim that "[s]pecifically, the

Amended Complaint and exhibits provide information that links Defendants' pricing strategies,

search engine optimization strategies, and competitive tactics with a competitor's industry insights

which are otherwise nonpublic." Mot. to Seal 4. The parties argue that Defendants have a

legitimate interest in sealing this material to ensure their competitive standing is not harmed,

protect them from copycat litigation from other competitors, and to protect the privacy of current

and former employees who were named in the amended complaint as potential witnesses. They




                                                 2
          Case 2:20-cv-00732-GEKP Document 11 Filed 06/16/20 Page 3 of 4



ask the Court to seal not just the pleadings, but also even Defendants' notice ofremoval and motion

to dismiss, as well as all accompanying exhibits.

        Sealing the entire record as the parties request would be improper because the parties have

only identified broad allegations of potential generic harm without the specificity required.

"Documents containing trade secrets or other confidential business information may be protected

from disclosure," Leucadia, Inc. v. Applied Extrusion Technologies, Inc., 998 F.2d 157, 166 (3d

Cir. 1993), and "courts have refused to permit their files to serve as ... sources of business

information that might harm a litigant's competitive standing," Nixon v. Warner Comms., 435 U.S.

589, 597 (1978). However, the parties have not directed the Court to specific examples of the

alleged pricing strategies, search engine optimization strategies, and competitive tactics contained

in the pleadings, nor have they narrowly tailored their sealing request to protect only this type of

information. See, e.g., LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d 216, 222 (3d Cir. 2011)

(noting that a party's "vague assertions that the transcript contains 'secretive business

information,' and that disclosure would 'render [the party] at a tactical disadvantage"' were

"insufficient, on their own, to establish a strong interest in maintaining confidentiality"). Reliance

on the vague threat of potential harm to Defendants' competitive standing or the amorphous

possibility of a copycat litigation, without further specificity, also fails to identify how disclosure

would work a clearly defined and serious injury. See In re Avandia Mktg., Sales Practices & Prod.

Liab. Litig., 924 F .3d 662, 678-79 (3d Cir. 2019) (explaining that "blanket assertions of harm that

'could' come to fruition fall short of the clearly defined and serious injury that [a party] must

articulate to obtain sealing under any standard").

       The Court notes that Defendants filed their notice of removal on February 10, 2020, and

motion to dismiss on February 18, 2020. These papers and accompanying exhibits were filed




                                                  3
          Case 2:20-cv-00732-GEKP Document 11 Filed 06/16/20 Page 4 of 4



absent any requests at the time to seal them from public access. Only now, as part of the parties'

settlement agreement, have the parties "agreed to make best efforts to seal the pleadings in both

the Philadelphia Court of Common Pleas and in the United States District Court for the Eastern

District of Pennsylvania due to the potential harm to the privacy interests, commercial standing,

and professional reputation of the Defendants." Mot. to Seal 2.

        The Court commends the parties' efforts and ultimate success m reaching a global

settlement agreement. Presumably such a settlement is in the best interests of all concerned.

However, "the generalized interest in encouraging settlements does not rise to the level of interests

that [the Court of Appeals for the Third Circuit has] recognized may outweigh the public's

common law right of access." Bank of Am. Nat. Tr. & Sav. Ass'n v. Hotel Rittenhouse Assocs.,

800 F.2d 339, 346 (3d Cir. 1986). This is particularly applicable where, as here, the parties have

agreed to the settlement terms regardless of the outcome of the motion to seal.

        In the absence of a specifically enumerated and clearly defined harm that may befall any

litigant or third party should the public continue to have access to the record, which it has enjoyed

since the removal of this matter, the Court concludes that Printfly has failed to meet the heavy

burden to seal the entire record of this case.

                                            CONCLUSION

       For the foregoing reasons, the Court denies the motion to seal without prejudice. An

appropriate order follows.


                                                      BY THE COURT:



                                                        EN.K.PRATTER
                                                      UNITED ST ATES DISTRICT JUDGE




                                                 4
